Exhibit 10.2
 


 
MIDDLEBROOK PHARMACEUTICALS, INC.
 


 
FIRST AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT


 
THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made as of November 19, 2007 (the “Effective Date”) by and between Robert C.
Low (the “Employee”), and MiddleBrook Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and formerly
known as Advancis Pharmaceutical Corporation (the “Company”).
 
WHEREAS, the Employee and the Company are parties to an executive Employment
Agreement, dated November 1, 2005 (the “Employment Agreement”); and
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the sufficiency of which is hereby acknowledged, and intending
to be legally bound, the parties, subject to the terms and conditions set forth
herein, agree as follows, effective as of the Effective Date:
 
1. All capitalized terms used herein and not otherwise defined have the meanings
set forth in the Employment Agreement.
 
2. The word “termination” as used throughout the Employment Agreement with
respect to the Employee’s employment hereby refers to a “separation from
service” by the Employee from the Company, as defined by Treasury Regulation
§1.409A-1(h).
 
3. Section [8.4(a)] of the Employment Agreement is hereby deleted in its
entirety and replaced with one of the following sections as selected below by
the Employee:
 

x
“(a) In the event of the termination of the Employee’s employment under Section
[8.3], the Employee shall be entitled to receive severance pay in the form of a
lump sum payment within sixty (60) days of such termination, in an amount equal
to the present value of the Salary that the Employee would have earned if the
Employee had continued working for the Company during the [twelve (12)] month
period immediately following the Employee’s date of termination, where such
present value is to be determined using a discount rate equal to the applicable
short-term federal rate prescribed under Section 1274(d) of the Internal Revenue
Code of 1986, as amended (the “Code”). Such payment shall be subject to all
applicable withholding obligations for tax purposes.”

 
 
 

--------------------------------------------------------------------------------

 
 

o
“(a) In the event of the termination of the Employee’s employment under Section
[8.3], the Employee shall be entitled to receive severance pay in an amount
equal to [twelve (12)] months of Salary, calculated on the basis of the Salary
in effect of the Employee’s date of termination, and paid in the same manner as
Salary was then paid hereunder. Such payments shall be considered separate
payments for purposes of Section 409A of the Code and shall be subject to all
applicable withholding obligations for tax purposes.”

 
4. Section 8.4(b) of the Employment Agreement is hereby amended in its entirety
to be and read as follows:
 
“In the event of the termination of the Employee’s employment under Section
[8.3], the Employee shall be entitled to receive all Benefits to which he was
entitled on the date preceding his/her termination for a period of [twelve (12)]
additional months following termination, made in accordance with any terms
applicable to such Benefits. The provision of such Benefits is intended to be
exempt from Section 409A of the Code. Accordingly, any reimbursement paid to the
Employee for the cost of such Benefits shall be made no later than the December
31st of the second calendar year following the calendar year in which such
termination of employment occurs.””
 
5. In all other respects, the Employment Agreement shall remain in full force
and effect.
 
 
IN WITNESS WHEREOF, the Employee and the Company have caused this Amendment to
be executed on this 19th day of November 2007.
 
 
 
Employee
 
MiddleBrook Pharmaceuticals, Inc.
                               
/s/ Robert C. Low
 
By:
/s/ Edward M. Rudnic
Robert C. Low
   
Edward M. Rudnic, Ph.D.
     
President & CEO



 
 
 

--------------------------------------------------------------------------------

 